DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 13-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of prior U.S. Patent No. 10,511,533. This is a statutory double patenting rejection.


The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,951,530. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claims 1-12 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,197,914. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Flores et al. (U.S. 9,794,181) in view of Luby et al. (U.S. 9,191,151) and further in view of Ha et al. (U.S. 7,099,273).
Flores, Luby, and Ha were cited on the IDS filed 14 January 2022.

With respect to claim 1, Flores teaches a method for servicing requests for content in a content delivery network (CDN) (Flores, col. 2, line 58 – col. 3, line 23), the method comprising: setting, by a content server, an initial congestion window (CWND) value for a communication session between a client device and the content server for providing information to the client device (Flores, Abstract); receiving, by the content server from the client device, a request for the content (Flores, Fig. 5, elements 530 and 580; col. 11, lines 7-49).
Flores does not explicitly teach the request comprising an identification of the content; determining, by the content server, a content type based on the identification of the content from a database of content information, in response to the request for content the content type comprising an indication of a file size of the requested content; and the file size. 
However, Luby teaches the request comprising an identification of the content (Luby, col. 12, line 19 – col. 13, line 9); determining, by the content server, a content type based on the identification of the content from a database of content information, in response to the request for content (Luby, col. 8, line 58 – col. 9, line 32; col. 30, line 41 – col. 31, line 52; and col. 32, lines 25-27) the content type comprising an indication of a file size of the requested content (Luby, col. 33, lines 16-21); and the file size (Luby, col. 33, lines 16-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Flores in view of Luby in order to enable the request comprising an identification of the content; determining, by the content server, a content type based on the identification of the content from a database of content information, in response to the request for content the content type comprising an indication of a file size of the requested content; and the file size. One would be motivated to do so in order to allow the video encoding system to choose the seek points resulting in improved video compression and thus a higher quality of video media can be provided using a given available bandwidth, resulting in an improved user experience (Luby, col. 24, lines 35-40).
The combination of Flores and Luby does not explicitly teach resetting, by the content server, the initial CWND value for the communication session between the client device and the content server based at least on.
However, Ha teaches resetting, by the content server, the initial CWND value for the communication session between the client device and the content server based at least on (Ha, col. 11, line 67 – col. 12, line 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Flores and Luby in view of Ha in order to enable resetting, by the content server, the initial CWND value for the communication session between the client device and the content server based at least on. One would be motivated to do so in order to provide improved data transfer between devices connected via communication networks (Ha, col. 5, lines 64-66).

With respect to claim 2, the combination Flores, Luby, and Ha teaches the invention described in claim 1, including the method further comprising: detecting, by the content server, a congestion on a connection between the client device and the content server; and adjusting, by the content server, the initial CWND value based on the detected congestion on the connection (Flores, col. 3, lines 24-47).
The combination of references is made under the same rationale as claim 1 above.
 
With respect to claim 3, the combination Flores, Luby, and Ha teaches the invention described in claim 1, including the method wherein the content type obtained from the database comprises an estimated urgency of receiving the requested content for the client device (Luby, col. 18, lines 8-32 and col. 77, lines 24-52), wherein resetting the initial CWND value for the communication session between the client device and the content server is further based on (Ha, col. 11, line 67 – col. 12, line 6) the estimated urgency (Luby, col. 18, lines 8-32 and col. 77, lines 24-52).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 4, the combination Flores, Luby, and Ha teaches the invention described in claim 1, including the method wherein the identification of the content comprises a requested bit rate for receiving the content from the content server at the client device (Luby, col. 50, lines 56-67).
The combination of references is made under the same rationale as claim 1 above.
 
With respect to claim 5, the combination Flores, Luby, and Ha teaches the invention described in claim 1, including the method further comprising: receiving, by the content server, a request for CWND statistics from the client device comprising one or more calculated CWND values set by the content server during the communication session; and transmitting, by the content server, the CWND statistics to the client device (Flores, col. 3, lines 38-63).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 6, the combination Flores, Luby, and Ha teaches the invention described in claim 5, including the method wherein the CWND statistics comprise at least one of a maximum CWND value, a minimum CWND value, an average CWND value, or a last of a CWND value (Flores, col. 3, lines 38-63).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 7, Flores teaches a content delivery network (CDN) networking device comprising: at least one communication port for receiving a request for content from a client device, (Flores, col. 2, line 58 – col. 3, line 23); a processing device; and a computer-readable medium connected to the processing device configured to store information and instructions that, when executed by the processing device (Flores, col. 2, line 58 – col. 3, line 23), performs operations to: set an initial congestion window (CWND) value for a communication session with the client device, the communication session to provide information to the client device (Flores, Abstract); and provide a portion of the requested content to the client device over the at least one communication port based at least on the reset initial CWND value (Flores, col. 3, lines 24-47). 
Flores does not explicitly teach the request comprising an identification of the content; and accessing a database of content information to determine a content type of the requested content based at least on the identification of the requested content received from the client device, in response to the request for the content.
However, Luby teaches the request comprising an identification of the content (Luby, col. 12, line 19 – col. 13, line 9); access a database of content information to determine a content type of the requested content based at least on the identification of the requested content received from the client device, in response to the request for the content (Luby, col. 8, line 58 – col. 9, line 32; col. 30, line 41 – col. 31, line 52; and col. 32, lines 25-27), the content type comprising an indication of a file size of the requested content (Luby, col. 33, lines 16-21); and the file size of the requested content (Luby, col. 33, lines 16-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Flores in view of Luby in order to enable the request comprising an identification of the content; and accessing a database of content information to determine a content type of the requested content based at least on the identification of the requested content received from the client device, in response to the request for the content. One would be motivated to do so in order to allow the video encoding system to choose the seek points resulting in improved video compression and thus a higher quality of video media can be provided using a given available bandwidth, resulting in an improved user experience (Luby, col. 24, lines 35-40).
The combination of Flores and Luby does not explicitly teach resetting the initial CWND value for the communication session with the client device based at least on the content type of the requested content from the database of content information.
However, Ha teaches reset the initial CWND value for the communication session with the client device based at least on (Ha, col. 11, line 67 – col. 12, line 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Flores and Luby in view of Ha in order to enable resetting the initial CWND value for the communication session with the client device based at least on the content type of the requested content from the database of content information. One would be motivated to do so in order to provide improved data transfer between devices connected via communication networks (Ha, col. 5, lines 64-66).

Claims 8-12 do not teach or define any new limitations above claims 2-6 and therefore are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

September 19, 2022